Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 10/30/2019. Currently claims 1-20 are pending in the application.

ELECTION / RESTRICTION

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 20 drawn to a product, classified in B33Y 80/00 in CPC Classification.
II. Claim 1-19, are drawn to a method, classified in B33Y 10/00 in CPC Classification.

Inventions I and II are related as product and method.  The inventions are distinct if either of both of the following can be shown: (1) the method as claimed can be used to make another materially different product, or (2) the product as claimed can be made by another materially different method (MPEP § 806.05(f)).  In the instant case, the product as claimed in Inventions I can be made by another materially different method, such molding/spin casting.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was made to Attorney Marcus W. Hammack on 2/07/2022 to request an oral election to the above restriction requirement. Later during a telephone conversation with Attorney Marcus W. Hammack, a provisional election was made without traverse to prosecute the invention of Group II, claims: 1-19, claims drawn to a method.  Affirmation of this election must be made by applicant in replying to this “Office Action”. Claim 20, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 8-11, and 17-19 are rejected under 35 U.S.C.103 as being obvious over Ganapathiappan et al. (US Patent Application Publication Number 2017/0203406 A1), hereafter, referred to as “Ganapathiappan”, in view of Lu et al. (US Patent Application Publication Number 2006/0096179), hereafter, referred to as “Lu”.

Regarding claim 1, Ganapathiappan teaches a method of forming a porous polishing pad comprising the steps of: depositing a plurality of composite layers with a 3D printer to 

But Ganapathiappan fails to teach explicitly that the curable resin precursor composition comprises of an anion monomer having a structure as shown herein, wherein at 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

least one of the R1, R2, and R3 is an alkyl ester radical.
However, Lu teaches to provide a method of chemically mechanically polishing a substrate through the use of polishing composition (abstract).  Lu also teaches that the polishing composition comprises a polymer which can be an anionic polymer comprising the repeating units of 2-(methacroyloxy) ethylphosphate (claims 9 and 10; para. [0019], and [0036]), wherein the 2-(methacroyloxy) ethylphosphate having the following structure,
                                                           
    PNG
    media_image2.png
    310
    327
    media_image2.png
    Greyscale


that would satisfy the claimed structure requirement.  Lu teaches that the process results in desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (para. [0007]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Lu, and combine the use of 2-(methacroyloxy) ethylphosphate having the claimed structure of the instant application, because that would provide desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (KSR Rationale A, MPEP 2143). Since both the reference deal with Chemical Mechanical Polishing (CMP), one would have reasonable expectation of success from the combination.

Regarding claim 2, Ganapathiappan teaches dispensing one or more droplets of a porosity-forming composition onto the support, wherein at least one component of the porosity-forming composition is removable to form the pores m the porous polishing pad (claim 1, and para. [0015])).

Regarding claim 8, Ganapathiappan teaches that the porosity-forming composition includes a porosity-forming agent selected from the group consisting of glycols, glycols-ether, amines, and combinations thereof (claim 3).

Regarding claim 9, Ganapathiappan teaches that the porosity-forming composition includes a porosity-forming agent selected from the group consisting of ethylene glycol, butanediol, dimer diol, propylene glycol-(1,2) and propylene glycol-(1, 3), octane-1,8-diol, neopentyl glycol, cyclohexane dimethanol (1,4-bis-hydroxymethylcyclohexane ), 2-methyl-1,3-propane diol, glycerine, trimethylolpropane, hexanediol-(1,6), hexanetriol-(1,2,6) butane triol-(1,2,4), trimethylolethane, pentaerythritol, quinitol, mannitol and sorbitol, methylglycoside, diethylene glycol, triethylene glycol, tetraethylene glycol, polyethylene glycols, dibutylene glycol, polybutylene glycols, ethylene glycol, ethylene glycol monobutyl ether (EGMBE), diethylene glycol monoethyl ether,  ethanolamine, diethanolamine (DEA), triethanolamine (TEA) and combinations thereof (claim 4).

Regarding claim 10, Ganapathiappan teaches that the method further comprising partially curing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition prior to exposing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition to at least one of an annealing processing, a rinsing process, or both by teaching that the method further comprising exposing the dispensed one or more droplets of the curable resin precursor composition and 

Regarding claim 11, Ganapathiappan teaches a method of forming a porous polishing pad comprising the steps of: depositing a plurality of composite layers with a 3D printer to reach a target thickness, wherein depositing the plurality of composite layers comprises of dispensing one or more of a curable resin precursor composition onto a support, wherein the curable resin precursor composition comprises a first resin precursor component that comprises a multifunctional acrylate oligomer, and a second resin precursor component that comprises a multifunctional acrylate monomer; exposing the one or more droplets of the curable resin precursor composition to electromagnetic radiation to at least partially cure the curable resin precursor composition; repeating the dispensing and exposing to build a 3D-relief on the support; and solidifying the plurality of composite layers to form a porous pad body (claims 1, and 11; para. [0016]). 

But Ganapathiappan fails to teach explicitly that the curable resin precursor composition comprises of an anion monomer having a structure as shown herein, wherein at 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



However, Lu teaches to provide a method of chemically mechanically polishing a substrate through the use of polishing composition (abstract).  Lu also teaches that the polishing composition comprises a polymer which can be an anionic polymer comprising the repeating units of 2-(methacroyloxy) ethylphosphate (claims 9 and 10; para. [0019], and [0036]), wherein the 2-(methacroyloxy) ethylphosphate having the following structure,

                                                           
    PNG
    media_image2.png
    310
    327
    media_image2.png
    Greyscale


that would satisfy the claimed structure requirement.  Lu teaches that the process results in desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (para. [0007]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Lu, and combine the use of 2-(methacroyloxy) ethylphosphate having the claimed structure of the instant application, because that would provide desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and 

Regarding claim 17, Ganapathiappan teaches that the porosity-forming composition includes a porosity-forming agent selected from the group consisting of glycols, glycols-ether, amines, and combinations thereof (claim 3).

Regarding claim 18, Ganapathiappan teaches that the curable resin precursor composition further comprises a curing agent that comprises a photoinitiator (claim 13).

Regarding claim 19, Ganapathiappan teaches that the anionic monomer
is present in a range between 2 wt. % to about 10 wt.% of a total wt. % of the resin precursor composition by teaching that the porosity-forming agent is present between 5 wt. % to about 30 wt. % of the total wt. % of the resin precursor composition (claim 14) by partially overlapping the claimed range.

Claims 3-7, and 12-16 are rejected under 35 U.S.C.103 as being obvious over Ganapathiappan et al. (US Patent Application Publication Number 2017/0203406 A1), in view of Lu et al. (US Patent Application Publication Number 2006/0096179), in view of Ono et al. (US Patent Application Publication Number 2006/0148393 A1) hereafter, referred to as “Ono”.

Regarding claims 3-7, and 12-16, Ganapathiappan and Lu together teach a method of forming a porous polishing pad. Lu specifically teaches to provide a method of chemically mechanically polishing a substrate through the use of polishing composition (abstract).  Lu teaches that the polishing composition comprises a polymer which can be an anionic polymer comprising the repeating units of 2-(methacroyloxy) ethylphosphate (claims 9 and 10; para. [0019], and [0036]), wherein the compound having the general structure of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Where R1, R2, and R3 is an alkyl ester radical. It is evident that the R1, R2, and R3 can take different forms. But Ganapathiappan and Lu fail to explicitly teach that the R1, R2 and R3, alone or in different combination can take the form or CH2CH2OC(O)C(CH2)CH3. However, Ono teaches a polishing pad that includes a polishing layer having abrasive grains dispersed in a resin (abstract). Ono also teaches the polymerization techniques used in the process by using various radicals. Ono further teaches that radical polymerizable monomers essential for the side chain components include radical polymerizable monomers having an aromatic ring, and styrene and styrene derivatives such as a-methyl styrene and chloromethyl styrene, reaction products of 2-hydroxyethyl acrylate (HEA) and 2-hydroxyethyl methacrylate (HEMA), such as phenoxyethyl acrylate, phenoxyethyl methacrylate, benzyl acrylate and benzyl methacrylate with aromatic compounds, reaction products of phthalic acid derivatives such as 2-acryloyloxy ethyl hydrogen phthalate, esters such as HEA and HEMA, acrylic acid, methacrylic acid, and 2CH2OC(O)C(CH2)CH3 , which is the radical form of  2-hydroxyethyl methacrylate with an additional hydroxyl group.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ono, and use a known technique of radical polymerization using the radical of CH2CH2OC(O)C(CH2)CH3 in various combinations to replace the R1, R2, and R3. Since the reference deal with chemistry of polishing pads, one would have reasonable expectation of success from the combination.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742